Citation Nr: 0121180	
Decision Date: 08/21/01    Archive Date: 08/27/01

DOCKET NO.  99-07 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to compensation benefits pursuant to 38 U.S.C.A. 
§ 1151 for the residuals of right ankle surgery at a VA 
facility in March 1993.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from January 1941 to April 
1945.

This appeal arose from a November 1998 rating decision of the 
Chicago, Illinois, Department of Veterans Affairs (VA), 
Regional Office (RO), which denied entitlement to the benefit 
sought.  In May 1999, the veteran testified at a personal 
hearing at the RO.  In March 2000 and June 2001, the veteran 
testified before a Member of the Board of Veterans' Appeals 
(Board) at a Video Conference hearing.


FINDING OF FACT

There is no competent medical evidence that the veteran 
incurred additional disability as a result of treatment at a 
VA facility.


CONCLUSION OF LAW

The criteria for compensation benefits pursuant to 
38 U.S.C.A. § 1151 for the residuals of right ankle surgery 
performed at a VA facility have not been met.  38 U.S.C.A. 
§ 1151 (West 1991 & Supp 1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  This newly enacted legislation provides, among other 
things, for VA assistance to claimants under certain 
circumstances and the duty to notify a veteran of the laws 
and regulations used in the appeal and of the need to submit 
evidence to substantiate the claim(s).  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Where laws or regulations change after a claim has 
been filed or reopened and before the administrative or 
judicial process has been concluded, the version most 
favorable to the appellant will apply unless Congress 
provided otherwise or has permitted the Secretary of Veterans 
Affairs to do otherwise and the Secretary has done so.  
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

After reviewing the claims file, the Board finds that there 
has been substantial compliance with the notice/assistance 
provisions of the new legislation.  The record includes a VA 
examination report, which the Board finds to be adequate for 
rating purposes, as well as relevant treatment records.  No 
additional pertinent evidence has been identified by the 
veteran, and the Board therefore finds that the record as it 
stands is complete and adequate for appellate review.  
Moreover, the veteran has testified at three personal 
hearings.  Further, the veteran and his representative have 
been adequately notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
compensation benefits pursuant to 38 U.S.C.A. § 1151 for the 
residuals of right ankle surgery performed at a VA facility.  
The Board concludes that the discussions in the rating 
decision, statement of the case, supplemental statements of 
the case and letters have informed the veteran and his 
representative of the information and evidence necessary to 
warrant entitlement to the benefit sought, and there has 
therefore been compliance with VA's notification requirement.  
The Board therefore finds that the record as it stands is 
adequate to allow for equitable review of the veteran's claim 
and that no further action is necessary to meet the 
requirements of the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Under the 
circumstances of this case, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  Moreover, given the completeness 
of the present record which shows substantial compliance with 
the notice/assistance provisions of the new legislation, the 
Board finds no prejudice to the veteran by proceeding with 
appellate review despite the fact that implementing 
regulations have not yet been finalized.

According to the applicable laws, compensation under 
38 U.S.C.A. § 1151 (West 1991 & Supp. 1999) shall be awarded 
for a qualifying additional disability or a qualifying death 
of a veteran in the same manner as if such additional 
disability or death were service-connected.  For the purposes 
of this section, a disability or death is a qualifying 
additional disability or qualifying death if the disability 
or death was not the result of the veteran's willful 
misconduct and the disability or death was caused by hospital 
care, medical or surgical treatment, or examination furnished 
the veteran under any law administered by the Secretary, 
either by a Department employee or in a Department facility, 
and the proximate cause of the disability or death was (a) 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment or examination; or (b) an event not 
reasonably foreseeable.  

The veteran was admitted to a VA facility on March 22, 1993.  
He stated that he had fallen and injured his ankle two days 
before; in fact, he indicated that he had gone to a private 
facility on March 20, where he had been diagnosed with a 
right medial ligament tear and an old fibula fracture.  He 
reported to the VA after experiencing increasing pain and an 
inability to bear weight on the ankle.  A fracture 
dislocation was identified and he underwent a closed 
reduction in the emergency room; however, an x-ray showed 
that this had failed to achieve an adequate reduction and 
surgical intervention was recommended.  He underwent surgery 
on March 24, at which time an open reduction with internal 
fixation was performed.  The operative report noted that the 
first placement of the fixation screws had to be removed 
because the fixation provided was not adequate.  The 
comminuted pieces of the bone were reapproximated anteriorly.  
He was then taken to the recovery room.  It was noted that he 
had tolerated the procedure well.  His cast was changed one 
week before his discharge.  An x-ray obtained on April 26 
found internal fixation of the distal fibula shaft fracture 
by a metallic plate and multiple screws; borderline lateral 
residual subluxation of the talus bone and local articular 
involvement was suspected.  Upon admission to rehabilitation, 
he was ambulating with a walker with contact guard, and it 
was noted that he could effect transfers with minimal 
assistance.  The discharge instructions noted that he was 
only to toe touch weight bear on the right.

The veteran was subsequently hospitalized at a private 
facility between August 16 and 20, 1993.  He had been 
admitted after complaining of increasing right ankle pain.  
He commented that he had done well after the March 1993 
surgery until the cast was removed on June 20.  After that, 
he developed pain on ambulation and decreased range of motion 
secondary to pain.  He underwent an osteotomy and open 
reduction with internal fixation.  The operative report noted 
that he had developed painful malunion with moderate widening 
of the mortise.  The hardware from his previous surgery was 
removed.  An x-ray showed minimal calcification adjacent to 
the tip of the medial malleolus and some degenerative changes 
of the talotibial joint.  

On October 27, 1997, the veteran's private physician, M. L. 
G., submitted correspondence in which it was alleged that VA 
had used inappropriate implants at the time of the March 1993 
surgery.  It was stated that "[i]t is my opinion that his 
initial operative procedure employed inadequate fixation to 
hardware which was the cause of his failure to heal."  It 
was also opined that "[t]he failure of the initial operation 
was a direct result of the surgical technique and implants 
utilized and not the patient's medical condition."

On November 20, 1998, M. L. G., M. D., submitted additional 
correspondence.  It was stated that the VA surgery had failed 
because the plate used had been totally inadequate.  It was 
also commented that the reduction technique and the fixation 
used were also inadequate.  The post-operative immobilization 
with a cast supplemented the inadequate fixation.  He 
indicated that the veteran had post-traumatic arthritis which 
was the result of the surgical treatment and management of 
the VA hospital.

The veteran testified at a personal hearing at the RO in May 
1999.  He acknowledged that after the initial injury on March 
20, 1993, he had gone to a private hospital, where they only 
wrapped his leg, telling him to return two days later when 
the orthopedist would be there.  

The veteran testified at a Video Conference hearing before a 
Member of the Board in March 2000.  He stated that the VA had 
set the ankle wrong, that it was crooked and painful.  He 
stated that no one at the VA hospital had ever admitted that 
they had done it wrong.  He stated that they told him that 
they could fuse the ankle or take the foot off.  He then went 
to a private physician for a second opinion.  It was at that 
point that he underwent the surgery at the private hospital, 
which repaired the ankle.  He noted that when he had first 
reported to the private hospital on the day of the injury 
they never told him that the ankle was broken, despite having 
taken an x-ray.  Instead they told him return two days later; 
however, the pain got so bad that he finally went to the VA.  
He said that his doctor had told him that VA had put in too 
small a plate to adequately straighten the ankle; he also 
reportedly told him that he would be permanently crippled 
because of the VA surgery.

Another private physician, B. B., had noted in February 1997 
correspondence that it was clear that the veteran had had 
more than one surgery on his right ankle.  He was able to 
palpate the fibular plate underneath the skin.  It was also 
noted that the veteran had osteoarthritis in the right ankle 
joint.

The veteran was afforded a VA examination in September 2000.  
He walked with a slow, halting gait, favoring the right lower 
extremity.  He was using a cane for support and was unable to 
remove or replace his shoes and socks.  He was unable to 
fully weight bear on either foot and indicated that he had 
pain upon attempting to weight bear on the right.  The right 
ankle had two vertical scars over the right medial malleolus, 
which each measured 4 and one-half inches.  There was one 
circinate scar over the right lateral malleolus which was two 
and one-half inches.  All of these scars were well healed.  
There was some tenderness over the right medial malleolus, as 
well as some deformity of the right lateral malleolus.  
Plantar flexion was 0 to 35 degrees (normal being 0 to 45 
degrees), which was limited by pain at 30 degrees; 
dorsiflexion was 0 to 20 degrees (normal being 0 to 20 
degrees), which was limited by weakness at 15 degrees.  An x-
ray showed a fracture of the distal fibula immobilized by 
means of internal fixation device with an attempt to fuse the 
distal fibula and tibia, and severe degenerative changes of 
the ankle joint.  The diagnosis was post-surgical repair of 
the right ankle fracture with subsequent development of 
traumatic osteoarthritis.

The examiner then noted that all the records, VA and private, 
had been reviewed.  It was commented that the veteran's 
present condition was more likely than not due to the trauma 
incurred at the time of the original injury.  Four days of 
talar dislocation prior to VA treatment caused articular 
cartilage damage.  It was stated that the VA operative report 
described a standard surgical technique.  X-rays taken by VA 
on April 30, 1993 described preexisting cartilage damage and 
acceptable alignment.  The August 1993 private x-rays already 
showed degenerative joint disease of the ankle; malunion 
would not cause this in four months.  However, damage due to 
the original injury could cause this degenerative 
abnormality.  The examiner then stated that "[i]t is my 
opinion that it is at least as likely as not that the 
veteran's present ankle condition is due to his original 
injury."  It was also said that "[i]t is my opinion that it 
is not at least as likely as not that the veteran's right 
ankle disability occurred as a result of the right ankle 
surgery performed by VA physicians in March 1993."

In October 2000, the veteran's private physician, M. L. G., 
submitted further correspondence.  He agreed with VA that the 
veteran had had mild osteoarthritic changes in the right 
ankle which pre-dated the injury.  Subluxation of his talus 
at the time of the injury had caused additional articular 
surface damage.  This would account for some his 
osteoarthritis.  However, he felt that the failed fixation 
combined with VA's instructions to weight bear significantly 
increased the damage to the articular surface of the right 
ankle.

The veteran testified at a Video Conference hearing before a 
Member of the Board in June 2001.  He first indicated that 
the VA examiner named in the examination report is not the 
same person that actually examined him.  He stated that he 
had originally injured his ankle on a Saturday; he had gone 
to a private hospital, where the ankle was casted and he was 
told to return the following Monday.  However, the leg hurt 
so badly by Sunday night that he went to the VA hospital.  He 
indicated that VA operated on his leg twice and that he was 
discharged with the leg still crooked.  He alleged that VA 
had wanted to fuse the ankle in order to cover up their 
mistakes.

After a careful review of the evidence of record, it is found 
that entitlement to compensation benefits pursuant to 
38 U.S.C.A. § 1151 for the residuals of right ankle surgery 
done at a VA facility is not warranted.  The Board notes that 
the veteran's private physician had rendered opinions that 
suggested that the VA surgery had provided inadequate 
fixation of the fractured right ankle, thereby resulting in 
additional disability to the right ankle, to include 
arthritis.  However, the VA examination conducted in 
September 2000 noted that the veteran already had arthritis 
of the ankle prior to the injury in March 1993 (which the 
private physician conceded as well) and that the current 
degree of degenerative changes was more likely related to the 
severity of the original injury.  Moreover, while the private 
examiner indicated that the fixation performed by VA had been 
inadequate, the VA examiner, after reviewing all the 
pertinent records, stated that those records had described a 
standard operative technique.  Significantly, even if the 
veteran's ankle condition deteriorated following the VA 
surgery, compensation under 38 U.S.C.A. § 1151 in this case 
would still not be justified.  There is absolutely no showing 
in the medical records that any potential additional 
disability (such as worsening of the arthritis) was caused by 
carelessness, negligence, lack of proper skill or error in 
judgment during the VA surgical treatment.  Nor was there any 
incident that occurred during or after the surgery that was 
not reasonably foreseeable.  While the Board sympathizes with 
the veteran, there is no medical basis upon which to grant 
the benefit sought.

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for compensation 
benefits pursuant to 38 U.S.C.A. § 1151 for the residuals of 
right ankle surgery performed at a VA facility in March 1993.


ORDER

Entitlement to compensation benefits pursuant to 38 U.S.C.A. 
§ 1151 for the residuals of right ankle surgery performed at 
a VA facility in March 1993 is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

